Appeal by defendant from two judgments of the County Court, Rockland County, both rendered December 28, 1978, convicting him of two counts of criminal sale of a controlled substance in the third degree, upon pleas of guilty, and imposing sentences. Judgments affirmed. Defendant’s voluntary and intelligent admission upon pleading guilty accomplished an effective waiver and abandonment of his right to a trial and any defenses he could have interposed (see Matter of Daniel D, 27 NY2d 90; People ex rel. Cherry v Deegan, 32 AD2d 792). We find no merit in defendant’s claim that the record is incomplete. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.